DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 3 and 4 are canceled
	Claims 11-20 are withdrawn
	Claims 21-22 are newly added
	Claims 1-2, 5-10, and 21-22 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170135383 A1 to Liss (“Liss”), in view of US 20150041100 A1 to Huang et al. (“Huang”).
Regarding claim 1, Liss discloses, a storage and preparation system for food or beverages (see a fluid-immersion cooking device 200 can be any suitable cooking device, machine, and/or system in Figs. 3-9), the system comprising:
a galley device (see housing 210) having a plurality of compartments (see the first portion 221 of the thermal container 220 and the second portion 222 of the thermal container 220 with first volume 226 and the second portion 222);
a container (see meal package or cartridge in para 0081) receivable in one of said plurality of compartments, said container having an identifier, the identifier including data specifying a time and temperature sequence (disclosed in para 0081 “the package can include a barcode or RFID tag containing identifying information associated with the meal.  As such, the controller can receive the identifying information and can, for example, query a database and/or communicate with a device via a network to associate the identifying information with, for example, storing a cooking instructions and/or information. In this manner, the controller can control any suitable portion of the device 200, as described above, to place any of the thermal containers 220 in a storage configuration having a storage temperature based on the information associated with the food contained therein or in a cooking configuration having a cooking temperature based on the information associated with the food contained therein”); 
a sensor (see an optical scanner, a RFID radio, and NFC radio in para 0081) adapted to read the identifier (disclosed in para 0081 “the device 200 can include an optical scanner, a RFID radio, and NFC radio, and/or the like configured to receive data associated with the meal contained in the package or cartridge”); and
an environmental system (see fluid circulation system 240 and a set of heating elements 260) responsive to output of the sensor, said environmental system comprising a heating unit (260) and a chiller (243), or a combined heater and chiller configured to produce the time and temperature sequence (disclosed in para 0081 “In this manner, the controller can control any suitable portion of the device 200, as described above, to place any of the thermal containers 220 in a storage configuration having a storage temperature based on the information associated with the food contained therein or in a cooking configuration having a cooking temperature based on the information associated with the food contained therein”).
Even though Liss with the embodiment of device 200 does not explicitly discloses, a sensor in each of said plurality of compartments and an environmental system responsive to output of the sensor associated with each of said plurality of compartments, Liss in another embodiment of device 300 discloses, a sensor in each of said plurality of compartments and an (disclosed in para 0095 “the first portions 321 and the second portions 322 of the thermal container 320 can each include at least one sensor such as an RFID sensor or reader configured to sense the presence of and/or read a corresponding RFID tag or the like disposed on a portion of the food cartridge contained therein”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the sensor of device 200 of Liss a sensor in each of said plurality of compartments and an environmental system responsive to output of the sensor associated with each of said plurality of compartments as taught and/or suggested by another embodiment of device 300 of Liss in order to independently read the tag/identifier of each specific container to independently control the temperature of different type of food contained in the each container as disclosed in para 0096 by Liss.
However, Liss does not explicitly disclose, a galley cart.
Nonetheless, Huang teaches, autonomous trolley/cart 100 with wheels 102, wherein the trolley/cart 100 can have a heating module 104 for heating contents 114 of the container 101 of trolley 10, and a cooling module 105 for cooling contents 114 of the container 101 of trolley 100 (see Fig. 1).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heating and cooling device of Liss wherein the device further comprises wheels as taught/suggested by Huang in order to facilitate movement and support the device relative to a support surface, such as the passenger deck of an aircraft as disclosed in para 0012 by Huang.

Regarding claim 2, Liss discloses, wherein the identifier is a physical device comprising a QR code, an RFID tag, or a bar code (disclosed in para 0081 “the package can include a barcode or RFID tag containing identifying information associated with the meal.  As such, the controller can receive the identifying information and can, for example, query a database and/or communicate with a device via a network to associate the identifying information with, for example, storing a cooking instructions and/or information. In this manner, the controller can control any suitable portion of the device 200, as described above, to place any of the thermal containers 220 in a storage configuration having a storage temperature based on the information associated with the food contained therein or in a cooking configuration having a cooking temperature based on the information associated with the food contained therein”).

Regarding claim 5, Liss discloses, a timer (disclosed in para 0047 “Such a user interface can include, for example, a display or a touch screen display, one or more buttons, toggles, switches, timers, etc.”); and a controller (see controller 170, interface 213, or interface 314) connected to the sensor and the timer, said controller issuing one or more command signals to the environmental system responsive to the time and temperature sequence data associated with the identifier (disclosed in para 0081 “the package can include a barcode or RFID tag containing identifying information associated with the meal.  As such, the controller can receive the identifying information and can, for example, query a database and/or communicate with a device via a network to associate the identifying information with, for example, storing a cooking instructions and/or information. In this manner, the controller can control any suitable portion of the device 200, as described above, to place any of the thermal containers 220 in a storage configuration having a storage temperature based on the information associated with the food contained therein or in a cooking configuration having a cooking temperature based on the information associated with the food contained therein”).

Regarding claim 6, Liss discloses, wherein in the controller issues a storage command to the environmental system responsive to a first time period output from the timer (disclosed in para 0050 “the device 200 can be a sous-vide cooking device configured to store food within a sealed package and disposed in the device 200 at a first temperature prior to cooking and configured to cook the food disposed therein at a second temperature greater than the first temperature via heat transfer between the food and a circulating fluid such as water”).

Regarding claim 7, Liss discloses, the controller issues a preparation command to the environmental system responsive to a second time period output from the timer (disclosed in para 0050 “the device 200 can be a sous-vide cooking device configured to store food within a sealed package and disposed in the device 200 at a first temperature prior to cooking and configured to cook the food disposed therein at a second temperature greater than the first temperature via heat transfer between the food and a circulating fluid such as water”).

Regarding claim 8, Liss discloses, wherein the identifier is associated with data corresponding to an entree description and further comprising a display responsive to the controller and displaying a least one of entree description and preparation status (disclosed in para 0052 “a display configured to present information about its associated thermal container 220 and/or the contents (e.g., food) contained therein.  For example, in some embodiments, the display of a user interface portion 213 can be configured to graphically represent information associated with the planned meal the device 200 will cook with the food disposed in the associated thermal container 220”).

Regarding claim 10, Liss discloses, wherein the controller issues a preparation complete message to the display (disclosed in para 0052 “the display of a user interface portion 213 can graphically represent cooking progress or a status of one or more conditions of the associated thermal container 220 (e.g., estimated time to complete cooking, currently temperature, etc.)”).

Regarding claim 21, Liss discloses, wherein the compartments (see the first portion 221 of the thermal container 220 and the second portion 222 of the thermal container 220 with first volume 226 and the second portion 222 or see the thermal container 320 includes two sides, a first side 320A and a second side 320B (and/or two sets of independent thermal containers) include sidewalls (see Fig. 6 or Fig. 14) and buffer panels (walls of housing 211 or 310) are mounted to the sidewalls with spacers (see four sides of plate 215 or flange 323) providing an air cavity (see cavity around the containers 220 or 320 in Fig. 9 or 16 respectively) between the buffer panels and sidewalls insulating the buffer panels from the sidewalls whereby any tactile temperature differential, created by the environmental system, is mitigated for contact with the galley cart by attendants or passengers during meal service employing the galley cart (wherein it is also known to leave an air gap between the heating chamber/heating elements and the outer walls of cooking appliance to prevent overheating as evidenced by Fig. 2 of US 20170292713 A1).

Regarding claim 22, Liss discloses, wherein the chiller comprises a Peltier device (see chiller 243 in Fig. 10 and disclosed in para 0069 “a set of thermoelectric chillers 248 (e.g., Peltier coolers and/or any other suitable thermoelectric cooler)”) with one of a fan (fan 253) and vent arrangement (first and second heat exchanger 244 and 250) for convective cooling of the compartment or direct contact with an interior wall for conductive cooling and the heating unit (260) comprises one of an infrared heater, resistive coil heater, or microwave unit (disclosed in para 0057 “the heating elements 260 can be any suitable configuration such as, for example, radiant heating elements, induction heating elements, steam generator elements and/or the like”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170135383 A1 to Liss (“Liss”), in view of US 20150041100 A1 to Huang et al. (“Huang”), and in further view of US 20160251101 A1 to Kong et al. (Kong).

Regarding claim 9, Liss in view of Huang discloses all the limitations as claimed in claim 8. 
 	Howvever, Liss in view of Huang does not explicitly disclose, the entree description includes a passenger identification and the display is responsive to the controller to display the passenger identification.
	Nonetheless, Kong teaches, packaged tray assemblies are thus labeled by barcode (linear or 2D) or RFID tag for tracking its food/drink contents, passenger name, seat number, cart number and flight number (disclosed in para 0051).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the RFID tag of Liss wherein the RFID tag is not only including data specifying a time .

Response to Amendment
The amendment of 12/03/2020 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 12/03/2020 have been considered and they are moot because Applicant's amendment from “a heating unit or a chiller” to “a heating unit and a chiller” necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761